ICJ_129_CertainCriminalProceedings_COD_FRA_2003-06-17_ORD_01_NA_01_EN.txt. 113

JOINT SEPARATE OPINION OF JUDGES KOROMA AND
VERESHCHETIN

Substance of Congo’s request for provisional measure— Determining “cir-
cumstances” to be taken into consideration under Article 41 — How valid is
distinction between the damage to the alleged claimed rights as such and the
consequences of their violation — All aspects of the dispute to be considered.

1. We voted in favour of the Order despite our reservations, some of
which are reflected hereunder.

2. In its Application, the Republic of the Congo claims that the insti-
tution of criminal proceedings against its officials responsible for public
order, as well as its Head of State, violated its rights as a sovereign State
and the immunity of a Head of State from criminal prosecution by a
foreign State as recognized by international law and the jurisprudence of
the Court.

3. The Congo not only seeks the annulment of those proceedings but
also requested the Court to indicate a provisional measure ordering the
immediate suspension of criminal proceedings by France. In this regard,
the Congo argued that the continuation of those proceedings could result
in irreparable harm in the form of a covert coup d'état, the destabiliza-
tion of its internal institutions, and the return to war from which the
country had recently emerged.

4. In our view, the Court appears not to have given sufficient weight to
the risk of “irreparable harm”, which could occur in the Congo as a
result of the continuation of the criminal proceedings. Instead the Court
limited itself to ruling that

“it appears to the Court, on the information before it, that as
regards President Sassou Nguesso, there is at the present time no
risk of irreparable prejudice, so as to justify the indication of provi-
sional measures as a matter of urgency; and . . . neither is it estab-
lished that any such risk exists as regards General Oba, Minister of
the Interior of the Republic of the Congo, for whom the Congo also
claims immunity in its Application” (Order, para. 35).

The Court further stated that “the irreparable prejudice claimed by the
Congo ... would not be caused to [the rights claimed in the Application]
as such”, while at the same time acknowledging that “this prejudice
might, in the circumstances of the case, be regarded as such as to affect

15
114 CERTAIN CRIMINAL PROCEEDINGS (JOINT SEP. OP.)

irreparably the rights asserted in the Application”. The Court also noted,
among other things, that it had not been informed in what practical
respect the initiation of the criminal proceedings had occasioned any
deterioration internally in the Congo (Order, para. 29). On these bases,
the Court declined to indicate provisional measures.

5. This conclusion, in our view, would suggest that the Court has not
given sufficient consideration to the “circumstances” as that term is used
in Article 41 of the Statute, which requires the Court to consider all
aspects, including the consequences that might occur if the interim Order
is not granted.

6. Admittedly, both the spirit and letter of Article 41 of the Statute call
for concern for the preservation of the rights which may be adjudged in
the merits phase of the proceedings to be, as a rule, the guiding factor in
taking a decision on provisional measures. This does not, however, mean
that the harm attributable to the violation of those rights may not have
much wider negative consequences and repercussions for legal and politi-
cal interests of the State concerned, far transcending its adverse effect on
the claimed rights as such. In these circumstances, the indication of pro-
visional measures may become necessary not so much in view of the
imminence of irreparable harm to the claimed rights, but rather because
of the risk of grave consequences of their violation. We believe that these
considerations, to a large extent, lay at the root of the Court’s decisions
in a number of cases where provisional measures were explicitly ordered
with a view to preventing “aggravation”, “extension” or “exacerbation”
of harm already done to the claimed rights, even if the risk of immediate
irreparable prejudice to the claimed rights was not always so obvious.
Moreover, some recent cases in the Court’s jurisprudence point to the
fact that sometimes it is not easy to separate the harm caused by the con-
sequences of the violation of claimed rights from the harm to the rights as
such. This can be seen in the Orders on provisional measures which the
Court indicated in the Vienna Convention on Consular Relations ( Para-
guay v. United States of America), LaGrand (Germany v. United States
of America) and Avena and Other Mexican Nationals { Mexico v. United
States of America) cases, where the lives of individuals were at stake.

7. For all the above-stated reasons, we entertain some reservations in
respect of the Court’s having, in the circumstances of the present case,
drawn a distinction between the harm to the rights which might subse-
quently be adjudged to belong to the Congo and the harm consequent
upon the violation of those rights (Order, para. 29). This is not to imply
that the Court has erected an insurmountable barrier between these
two categories of harm or damage for as the Court itself noted:

“this prejudice [that is damage to the ‘honour and reputation of the
highest authorities of the Congo, and to internal peace in the Congo,

16
115 CERTAIN CRIMINAL PROCEEDINGS (JOINT SEP. OP.)

to the international standing of the Congo and to Franco-Congolese
friendship’ (Order, para. 27)] might, in the circumstances of the case,
be regarded such as to affect irreparably the rights asserted in the
Application” (Order, para. 29).

8. Our contention is that when considering a request for interim
measures of protection, the Court should consider all relevant aspects
of the matter before it, including the extent of the possible harmful
consequences of the violation of the claimed right.

(Signed) Abdul G. Koroma.
(Signed) Viadlen S. VERESHCHETIN.

17
